IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALBERT STEPHENS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2861

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 13, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela Dempsey, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, and John Edward Eagen, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of June 27,

2016, the Court has determined that the appeal is untimely. Accordingly, the

appeal is dismissed. The dismissal is without prejudice to appellant filing a proper

petition for belated appeal pursuant to Florida Rule of Appellate Procedure

9.141(c).

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.